

117 HR 5324 IH: NOAA Weather Radio Modernization Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5324IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mrs. Bice of Oklahoma (for herself and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide guidance for and investment in the upgrade and modernization of the National Oceanic and Atmospheric Administration Weather Radio All Hazards network, and for other purposes.1.Short titleThis Act may be cited as the NOAA Weather Radio Modernization Act of 2021 or the NWR Modernization Act of 2021.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration.(2)NOAA weather radioThe term NOAA Weather Radio means the National Oceanic and Atmospheric Administration Weather Radio All Hazards network.3.FindingsCongress finds the following:(1)The NOAA Weather Radio is a nationwide network of transmitters that are critical to protecting life and property by broadcasting weather and other hazard alerts.(2)NOAA Weather Radio broadcasts currently reach 95 percent of the United States population.(3)NOAA Weather Radio broadcasts originate from all National Weather Service Offices, but are only available via a receiver located in sufficient proximity to a radio transmitting tower.(4)There are limited options to obtain NOAA Weather Radio broadcasts via the Internet or mobile device application, which are provided by volunteer mechanisms obtaining the audio feed in an ad hoc manner.(5)NOAA Weather Radio should provide equal access and availability to unimpeded broadcasts of weather and non-weather hazards to every person located within the United States, its territories, and tribal lands.4.Upgrading existing systems(a)In GeneralThe Administrator shall, to the maximum extent practicable, expand coverage of the NOAA Weather Radio and ensure its reliability. In doing so, the Administrator shall—(1)maintain support for existing systems serving areas not covered by cellular service or having poor quality cellular service;(2)ensure consistent maintenance of, and timely repairs to, broadcast towers and antennas; and(3)enhance the ability to amplify Non-Weather Emergency Messages via NOAA Weather Radio as necessary.(b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000, to remain available until expended.5.Modernization initiative(a)In generalIn parallel to the activities under section 4, the Administrator shall, to the maximum extent practicable, provide upgrades to the NOAA Weather Radio to ensure its capabilities and coverage remain valuable to the public. In carrying out these activities, the Administrator shall—(1)provide upgrades to the telecommunications infrastructure to accelerate the transition of broadcasts to Internet Protocol-based communications over non-copper media;(2)accelerate software upgrades to the Advanced Weather Interactive Processing System in order to implement partial county notifications and alerts;(3)consult with private sector entities to ensure that NOAA Weather Radio data and feeds are easily accessible in a format and manner most beneficial for use by third-party products;(4)develop options, including satellite backup capability, for NOAA Weather Radio continuity in the event of Weather Forecast Office outages;(5)research and develop alternative options, including microwave capabilities, to transmit NOAA Weather Radio signals to transmitters that are remote or that do not have Internet Protocol capability; and(6)transition critical applications to the Integrated Dissemination Program.(b)PriorityIn carrying out the objectives described in subsection (a), the Administrator shall prioritize practices, capabilities, and technologies most capable of making real-time warning information and broadcasts available online.(c)Assessment for management and distributionNot later than 12 months after the date of enactment of this Act, the Administrator shall complete an assessment of access to NOAA Weather Radio. In conducting such an assessment, the Administrator shall take into consideration and provide recommendations on—(1)the need for continuous, adequate, and operational real-time broadcasts of the NOAA Weather Radio in both urban and rural areas;(2)the availability of online services, such as websites and mobile device applications, that require NOAA Weather Radio access;(3)existing or new management systems, which promote consistent, efficient, and compatible access to NOAA Weather Radio;(4)the ability of the National Oceanic and Atmospheric Administration to aggregate real time broadcast feeds at one or more central locations;(5)effective interagency coordination; and(6)any other function the Administrator deems necessary.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000, to remain available until expended.